IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


KIMBERLY HENDER-MOODY,                      :   No. 127 MAL 2022
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
AMERICAN HERITAGE FEDERAL CREDIT            :
UNION (WORKERS' COMPENSATION                :
APPEAL BOARD),                              :
                                            :
                   Respondents              :


                                     ORDER



PER CURIAM

     AND NOW, this 23rd day of August, 2022, the Petition for Allowance of Appeal is

DENIED.